The Chancellor
said "that although it was a general rule that a cross-bill could not be filed by any persons except parties to the original suit, yet that a purchaser, pendente lite, from a *107party to the suit, was a privy, and might file a bill, in the nature of a cross-bill, to make himself a party to the suit so as to have his rights protected.
He also held that a defendant could not demur to a bill merely because other persons were improperly made defendants in the suit. He said the objection could only be taken by those persons themselves. Neither could a defendant demur to the whole bill on the ground that the complainant asked for too much; that if the prayer for relief was broader than the facts of the case warranted, the defendant should demur to the part of the relief asked for to which the complainant was not entitled.